                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

THE LJNITED STATES OF AMERICA,

                                                              No. 14-cr-287

WARREN N. BARR, III.                                          Hon. Charles R. Norgle

                 Delendant.

                                     OPINION AND ORDER

         Belore the Court is Defendant Warren N. Barr's ("Defendant") motion for release pending

Appeal. pursuant to Federal Rule of Appellate Procednre 9(b) and l8 U.S-C. $$ 3142, 3143, and

3145(c). For the flollor.ving reasons Def'endant's motion is denied.

                                       I.   BACKGROUND

         The background ofthis case has been thoroughly discussed by the Court in previous orders.

See   Dkt. 312. 313, 334. Nevertheless, some recapitulation is better than simply leaving the tacts

and the Court's reasoning scattered over numerous orders.

         Del'endant u,as charged in an indictment with seven counts of bank fraud, in violation         of

l8 U.S.C. $ 1344. and lbur counts of making   a lalse statement to a   llnancial institution, in violation

of 18 U.S.C. $ 1014. Defendant was indicted along with five other individuals for a "builder

hailout" scheme. w-hcre the defendants defrauded numerous financial institutions in connection

with the sale of approximately 60 condominium units located in the "Vision on State" building at

1255 S. State Street. Chicago. Illinois. Vision on State was built between 2004 and 2008 by          l3th

and State. LLC. and contains approximately 250 residential condominium units. Def'endant rvas a

member    of   13th and State, LLC and a real estate developer who lacilitated the construction.
development, and sale of condominium units at Vision on State. The loss amount suft'ered by the

victims in this case was $12.608,238.

          Defendant was in Saudi Arabia at the time of his indictment. In August 2014. he was

arrested and detained by Saudi Arabian authorities for matters unrelated to his indictmenl here in

the United States. In February 2015, Defendant was released and retumed to the United States. On

February 4. 20 I 5, he was arrested in the Eastern District of Virginia on a bench wanant issued by

this Courl. Thereafier. Del'endant entered a plea ofnot guilty and was released on bond.

          On June 17,2016, Defendant pleaded guilty to Count Ten ofthe indictment, charging him

with making a lalse statement to a financial institution. in violation of 18 U.S.C. $ 1014. See Dkt.

I   52. Over the next   t['o   years, Defendant's sentencing hearing was rescheduled over a dozen times.

          On March 21 , 201 7. Def'endnnt illed a motion lor discovery pursuant to Brady v. Maryland,

373 U.S. 83 (1967), seeking documents from the Govemment related to his arrest and purported

six-month detention by Saudi Arabian authorities. The Court granted Def'endant's motion for

discovery in its March 24,2017 Order. Thereafter. on the Government's motion, the Court

designated a classified security         ollicer for this case, Dkt. 193, based on the Covemment's

representation that some           of the materials   requested   by Defendant may contain classified
information. Dkt. 190 at 2.

          Following the Court's March 24,2017 Order, the Govemment produced various materials

pertaining to Defendant's arrest and dentition in Saudi Arabia. The Govemment also arranged for

Defendant and his counsel at the time, Patrick E. Boyle ("Mr. Boyle"). to review classified

materials related to the matter. On November 27. 2018, wliile Mr. Boyle was still Defendant's

counsel of record, the Govemment produced additional materials which concemed, inler alicr, the

Govemment's attempts to bring Def-endant back to the United States.
         On November 15, 2018, attomey Michael Irving Leonard ("Mr. Leonard") hled a motion

for leave to substitute counsel and to re-set the sentencing hearing date. This motion to substitute

counsel came only weeks prior to Defendant's sentencing hearing scheduled fbr December 5,

2018. The motion stated that Defendant had terminated his attorney-client relationship with Mr.

Boyle and that Def'endant i.vas seeking to substitute Mr. Leonard as counsel. The motion also

requested that the sentencing hearing be continued for an unspecified period of time. F-inall,v. the

motion, which was signed by Mr. Leonard. stated that "[nlo party will be prejudiced by this

Motion, and it is not brought lbr any improper purpose." Dkt. 286. p.   1.


         During the November 30. 2018 motion hearing. the Court granted Defendant's request to

substitute counsel. Houever" the Court denied Defendant's request to continue the sentencing

hearing for 90 days. Mr. Leonard requested the 90-day continuance so that he could attempt to

obtain a security clearance from the Government to revieu,certain classified documents pertaining

to Defendant's detention in Saudi Arabia-docurnents that were previously tendered to Defendant

and his prior counsel, Mr. Boyle, u,ho did have the required security clearance.'fhc request tbr a

continuance rvas based on the supposition that Mr. Leonard would in lact be granted the required

security clearance. Although the Court did not grant the requested 90-day continuance,            it did

continue the sentencing hearing until January 8, 2019. See Dkt. 294 at 3.

         On January 2, 2019, over two and half years since f)ef'endant's guilty plea and less than

one   *'eek before the long-delayed sentencing hearing, Delbndant liled three motions: (1)   a   motion

to dismiss the indictment, Dkt. 298r (2) a motion to withdraw his guilty plea, Dkt. 300; and (3) a

motion to continue the sentencing hearing, Dkt. 302. As discussed in greater detail inJra, the Court

denied all three motions on January 7,2019. See Dkt. 312, 313. Thus, the sentencing hearing

proceeded as schedulcd on January 8, 2019.
           At the start ofthe January 8.2019 sentencing hearing, the Govemmenl made an oral motion

to present cerlain classilied documents regarding Defendant's incarceration in Saudi Arabia. for

the Court to revi ew er parte. Dkt. 321. Transcript ofJanuary 8,2019 Sentencing Hearing ("January

8, 2019 Sentencing Tr."), 2-3. Defendant objected to the motion and the Court sustained the

objection. ]d. Moreover, the Court ruled that for purposes of sentencing, it would not consider

any.thing that happened to Delendant in Saudi Arabia. Id. at 6. Later in the proceeding, Mr. Leonard

attempted to bring up Defendant's detention in Saudi Arabia, and the Court quickly reminded him

ofits earlier ruling that it would not consider anything that happened to Det'endant in Saudi Arabia.

Id. at 117. The Court instructed Mr. Leonard to stop talking on the point. Id. at 118. However, Mr.

Leonard persisted in raising the issue ofSaudi ArabiauntiI the Court again instructed him to "Is]top

talking about that point and move on to another point." Id. At thisjuncture. Mr. Leonard called for

a five-minute recess, which the Court granted. Id. at 119. When the hearing resumed several

minutes later. Mr. Leonard immedialely stated "at this time I would make a motion fbr recusal

based upon the       fbllowing six reasons." to which the Court responded "[p]ut it in writing and give

it to me tomorrow moming. We'll adjoum fbr the day." ld.

           Thereatier. Defendant filed his w'ritten motion fbr recusal. As discussed in greater detail

infa. in its January 29, 2019 Opinion           and Order, the Court held that Defendant lailed to show that

recusal was waranted under either 28 U.S.C. $$ 144 or 4-55(a). (b)(l ).

           Defbndant's sentencing hearing was held on February                      l,   2019. at which the Court

sentenced Def'endant to a prison term of 87 months.l followcd by two years of supervised release.

The Court set Defendant's sumender date lor                April 30,2019. Def'endant appealed the Court's final

j udgment on Februarl' 6,        2019.



I   l-he guideline imprisonment range was l2 l- I 5   I months.   SEE   Dkt. 337.

                                                                  4
        Defendant now seeks to remain released during the pendency ofhis appeal, United States

v. Warren N. Barr. III. No. 19-1238. Def'endant argues that: he does not pose a flight risk or               a


danger to the community; (2) his appeal was not filed for purposes ofdelay; and (3) his appeal            will

raise a substantial question of law or tact that     will likely result in remand,   and either an opportunity

to go to trial or a lower sentence. Defendant states that he intends to argue on appeal that the Court

erred by: (1) failing to permit him to present evidence in mitigation at his sentencing hearing

regarding his detention in Sar-rdi Arabia; (2) deny'ing his motion for recusal; (3) denying his motion

to withdraw his guilti, plea: and (4) denying his motion to dismiss the indictment. The Court will

address each issue in turn.

                                             II.    DISCUSSION

A. Standard

       A person may be released pending appeal if the court finds: (1) by clear and convincing

evidence that the person is not likely to flee or pose a danger to the community ifreleasedi (2) that

the appeal was not filed lbr the purposes of delay; and (3) that the appeal raises a substantial

question oflau,or fact likely to result in reversal. an order lbr a new trial, a sentence that does not

include a term of imprisonment, or a reduced sentence to a term of imprisonment less than the

expected duralion ofthe appeal process. See 18 U.S.C. $ 3143(bX1XA), (B). "Under this test, an

appeal raises substantial issues   if it presents   a close   question or one that very well could be decided

the other way." United States v. Thompson              ,   787 F .2d 1084, 1085 (7th Cir. 1986) (intemal

quotation marks omitted).

B. Defendant Fails to Show that He Should Be Released Pending Appeal

       Here. there is no indication that Defcndant nould likely flee or pose a danger to the

community    if   released: nor does   it   appear thal Defendant has liled his appeal purely for the
purposes of delay. Horvever. lbr the lbllowing reasons, the Court finds that Defendant has not

raised a substantial question ol law or f'act likely to result in reversal, an order fbr a new lrial. a

sentence that does not include a term       of imprisonment. or a reduccd       sentence to a term     of

imprisonment less than the expected duration ofthe appeal process.

l. Thc Court Ditl Not Err by Donying Dcfendant an Opportunif.r" to Present Evidencc in
llitigation at [Iis Sentencing Ilearing Regarding IIis Detention in Saudi Arabia

        Defendant contends that the Court ened by denying him the opportunity to present

evidence in mitigation at his sentencing hearing regarding his six-month period ofincarceration in

Saudi Arabia. On this point. the Court notes that while        it is required to address a defendant's

"principal arguments" at sentencing, it need not address arguments that are "so weak as to not

merit discussion." United States v. Villesas-Miranda. 579 F.3d 798, 801 (7th Cir. 2009) (quoting

United States v. Cunninsham,429 F.3d673,679 (7th Cir. 2005)); see also United Statcs v. Estrada-

Mcderos, 784 F.3d 1086, 1091 (7th Cir. 2015) (.'A district court need not spend time addressing

an argument 'il'anyone acquainted     with the tacts would have known without being told why the

judge had not accepted the argument."') (quoting Cunningham,429 F.3d a|679).

        On March 21,2017. Defendant filed a Brady motion seeking documents related to his arrest

and six-month detention in Saudi Arabia. In his Brady motion. Defendant asserted that after his

indictment in this case. the United States triggered his arrest b"v the local authorities in Saudi Arabia

and therefore he vr,as entitled to credit lbr his six-month incarceration in Saudi Arabia against any

potential sentence he may receive in this case. The Court granted l)efendant's Brady motion, and

the Government produced various documents related to Defendant's arrest and detention in Saudi

Arabia. The Govemment also arranged fbr Def-endant and his prior counscl. Mr. Boyle, to revier.r'

classified materials related to the matter. Olr November 27. 2018-prior to Del'endant's present

attomey, Mr. Leonard, filing his notice      of appearance-the Govemment produced additional
materials which concemed, inter alia, i1s attempts to bring Defendant back to the United States

from Saudi Arabia.

       Notwithstanding the Govemment's tumover of the aforementioned documents, Iess than a

w-eek belore his January 8, 2019 sentencing hearing, Defendant            filed a motion to dismiss the

indictment based on the Govemment's purported failure to turn over documents relevant to

Defendant's amest and detention in Saudi Arabia, and the Govemment's "extraordinarily late"

production of such documents on November 27.2018. Dkt. 298 at 3. Defendant also argued that

the discovery that the Government had already turned over "provefs] that, despite                     the

Government's position to the contrary. the United States, including those associated or formerly

associated u,ith this case, was intimately involved   with Mr. Barr's arrest and detention in Saudi

Arabia." Id. Defendant's motion included 30 pages of e-mails tumed over by the Govemment, in

which numerous employees ofthe United States discuss their efforts to secure Defendant's return

from Saudi Arabia to the United States. See id.. Ex. 1. The Govemment also submitted 97 pages

of relevant e-mails, attached to its response to Defendant's motion to dismiss the indictment.       See


Dkt. 305, Ex. 2.

        The e-mails sho\\, that while the United States was attempting to coordinate Defendant's

return, he u,as arrested b-v Saudi Arabian authorities for matters unrelated to his indictment in this

case and held   in debtors' prison fbr six-months for debts he ored to various persons in          Saudi

Arabian. Moreover, the e-rnails show that alter Defendant   r.r'as   arrested in Saudi Arabia, the United

States had to engage   in significant efforts to secure his release and return to the United      States.

Thus, the e-mails did nol support Def'endant's assertion that there was a conspiracy against him.

where the United States had directed Saudi Arabian authorities to hold Def-endant lbr six-months

in purportcdly "squalid" .jail conditions.
       Based on its review     of the albrementioned documents. the Court denied                Defendant's

motion to dismiss, holding. inter ulia, that Del'endant failed to demonstrate that the Government

had withheld evidence material to his sentencing. January 7. 2019 Order. Dkt.        3 I 3 at   4. The Court

explained that "Defbndant has the discovery necessary for his sentencing. a sentencing that

pertains to Defendant's illegal conduct perpetrated in the Northem District of       Illinois-not     Saudi

Arabia." Id.

       In his sentencing memorandum, Defendant raised the issue of his arrest and detention in

Saudi Arabia as      a mitigating factor under l8 U.S.C. $ 3553. In his l8-page                  sentencing

memorandum, Defendant dedicated only two complete paragraphs to the issue, arguing that "as a

direct result of this case, Mr. Barr w'as jailed in Saudi Arabia" lbr a period of six-months. during

which "he u,as lbrced to endure squalid conditions." Dkt. 310 at 15. Defendant further argued that

his incarceration in Saudi Arabia caused him and continues to cause him "tremendous emotional

distress" and there therefore "any additional period      of incarceration would be 'greater           than

necessary'to achieve any [egitimate aims of sentencing." Id. at 16. The Government's sentencing

memorandum. llled before Del'endant's, made no mention of Deftndant's arrest and detention in

Saudi Arabia as a mitigating factor. Moreover. while the Probation Office discussed Defendant's

detainment     in Saudi Arabia in its   presentence investigation report,    it   was not included as a

nritigating fbctor. Dkt. 174 at 14. Rather. it was discussed under the heading of "Other Criminal

Conduct," although the Probation Olfice did not suggcst that Ilefendant's legal trouble in Saudi

Arabia should be considered as relevant conduct.    !!
       Def-endant's January 8, 2019 sentencing hearing began with the Govemment's oral motion

to tender three classilied documents lbr the Court to review   ax   parte, concerning Defendant's "stay

in Saudi Arabia and then him coming back to the United States." Dk1. 321, January 8, 2019
Sentencing Tr. at 2-3. The A[ISA w'ho madc the motion stated that the classified documents had

been tendered to Defendant's       prior Counsel, Mr. Boyle. as well   as Defendant   himself; but they

had not been ter.rdered to Mr. Leonard because he did not have the proper security clearance to

review the classified documcnts. Id. at 3. The AUSA also stated that       "l   am ofthe position, your

Honor. that these documents are not material to the sentencing. So I would like to tender them to

the Court to review- on an ex parte basis, and you can say whether you would consider them,

whether you find them material to the sentencing." Id. Thereafter. Mr. Leonard objected to the

Couft's    e.x   parte review of the classihed documents. on the basis that he had not been able to

review the documents. ld. at 3-6. The Court sustained Mr. Leonard's objection and ruled that it

would not consider anylhing that happened to Defendant in Saudi Arabia. Id. at 6. Despite the

Court's ruling, Mr. Leonard attempted to raise the Saudi Arabia issue while discussing $ 3553

t'actors. at which point the Court repeatedly instructed Mr. Leonard to stop talking on the point. Id.

ar I 18.

           Now. Defendant argues that the Cou( "erred by lailing to permit him to present evidence

in mitigation that $,as clearly relevant. . regarding his incarceration in Saudi Arabia." Dkt. 350,
                                             .




Defendant's Motion for Release ("Det.'s Mot. lor Release") fl 14. Defendant, however, does not

explain why his incarceration in Saudi Arabia was "clearly relevant" to his sentencing. Rather, he

states that "he stands on those arguments previously presented on that issue." ld.     fl   19,


           Here, Defendant had nearly two years to develop an argument regarding his arrest and

detention in Saudi Arabia, aided by the Court's March 24,2017 Order granting his Brady motion.

The Court also thoroughly addresscd the issue in its .lanuary 7,2019 Order, Dkt.313, denying

Defendant's motion to dismiss the indictment. Simply put, at the time of Defendant's sentencing.

there was no factual basis to support his argument that his arrest and detention in Saudi Arabia
u'as a mitigating factor under $ 3553. See Estrada-Mederos, 784 F.3d at 1091 ("A district court

need not spend time addressing an argument       'if   anyone acquainted with the facts would have

known without being told why the judge }rad not accepted the argument."') (quoting Cunningham.

429 F.3d at 679). Instead. the record showed that Defendant was arrested and detained by Saudi

Arabian authorities lor matters unrelated to this case and held in debtors' prison until the United

States was able to secure his release.'I'hus, Defendant's mitigation argument regarding his arrest

and detention in Saudi Arabia was "so weak as to not merit discussion." Villesas-Miranda,579

F.3d at 801.

       Moreover, to the extent that Defendant asserts that he should receive credit lbr the time he

spent incarcerated in Saudi Arabia, this determination lies exclusively with the Bureau ofPrisons,

rather than the district court at sentencing. See United States v. Walker, 917 F.3d 989, 993 (7th

Cir. 2019) (holding that the Bureau ofPrisons, rather than district court, has authority to determine

whether a def'endant ought to receive sentencing credil for time he served awaiting trial under l8

u.s.c.A.   $ 3s85(b)).

       Finally. even if Defendant's sentencing were to be remanded, he would not likely reccive

a sentence that does not include a term of imprisonment or a reduced senlence to a term of

imprisonment less than the erpected duration             of the appeal process. !99 18 U.S.C.
$ 3143(bX1)(A), (B). Delendant cites United States v. Mohsin, 904 F.3d 580 (7th Crir. 2018) for

the proposition that a districts court's refusal to hear relevant mitigating evidence at sentencing

may result in a substantially reduced sentence on remand. The Court does not doubt that such a

result may occur in some cases, but Def'endant strikes out in drawing any substantive similarities

belween this case and Mohsin. Most importantly, Mohsin involved the application of a specific

sentencing enhancement which had a significant impact on the def'endants' resulting guideline



                                                 t0
imprisonment ranges. Id. at 582. In Mohsin, the Seventh Circuit held that the district court erred

in applying the sentencing enhancement at issue, based on the court's lailure to consider cefiain

evidence at the sentencing hearing. Id. at 586. Thus. on remand the defendants were scntenced to

tirne served. See USA v. Mohsin. et al., Case No. l5-cr-00217, Dkl269.271.

         ln this   case, there   is no specific sentencing enhancement at issue, such that Defendant

u'ould likely receive a significantly lorver sentence on remand ifthe enhancement was not applied.

Rather. there is only Defendant's vague and incredible asseftion that under $ 3553 he should be

given ra additional period of incnrceration because he was incarcerated by a lbreign government

lor matters unrelated to this case. Given Deibndant's guideline imprisonment range of 121-151

months, and his actual sentence of 87 months, it is not likely that he would reccivc a scntence that

does not include a term of imprisonment or a reduced senlence to a term ol'imprisonrnent less than

the expected duration     ofthe appeal process, even if his sentencing were remanded with instructions

to consider his argument regarding his arrest and detention in Saudi Arabia. See 18 U.S.C.

$   3r43(b)(1)(A). (B).

         For the reasons stated above, Defendant's argument that the Court ened by failing to permit

him to present evidence in mitigation regarding his detention in Saudi Arabia does not provide a

valid basis lbr his release pending appeal.

2. The   Court Did Not Err       b-v   Denying Defendant's Motion for Recusal

         Next, Del'endant asserts that on appeal he u,ill be challenging the Court's January 29,2019

Opinion and Order denying his motion fbr recusal. Defendant's motion providcs no argument

regarding hou'the Courl erred in denying his motion lbr recusal. Rather. he states that "the Court

refused to recuse itself despite the issues raised by [Defendant] is his extensive briefing on that

issue'' and that he ''stands on those argr.rments previously presented on that issue." Def.'s Mot. for



                                                     l1
Release tffl 20-21. For the   following reasons, the Coutt concludes that it did not err by denying

Defendant's motion for recusal, and therelbre Del'endant has tailed to raise a substantial issue that

would justify his release pending appeal.

       Defendant's motion fbr recusal relied heavily on Mr. l.eonard's involvcment in arguing

United States v. Rubv Mohsin, Case No. 18-1275, before the Seventh Circuit. In Mohsin, the

Seventh Circuit review-ed this Court's sentencing            ol Mrs. Mohsin     and her co-defendant,

Mohammad Khan. On September 25, 2018. the Seventh Circuit issued a written opinion, vacating

the sentences imposed by this Court and remanding the case for resentencing pursuant to Circuit

Rule 36; thus, the case was remanded to a ditferent district courtjudge for resentencing. See United

States v. Mohsin. 904 F.3d 580, 586 (7th Cir. 2018).

       Although Mr. Leonard was not involved       ir.r   the sentencing hearing lbr Mrs. Mohsin before

the Court, Defbndant argued in his motion tbr recusal that the Court was aware       olhis involvement

in the Mohsin appeal because the Seventh Circuit's decision was posted on the district court's

docket. The motion also stated that certain quotes from Mr. Leonard regarding the case appeared

in the press. Despite these allegations, the Court makes clear that it was not aware of Mr. Leonard's

participation in the appeal of Mohsin prior to Defendant raising the issue in his motion lbr recusal.

       In his rnotion for recusal, Del'endant argued that Mr. Leonard's involvement in the appeal

of Mohsin. along with the Court's conduct toward Mr. Leonard at the both the November 30. 2018

and January 8. 2019 hearings which he characterized as "openly hostile" created the

"unmistakable appearance ofbias or prejudice toward Mr. Leonard and Defendant," and therefore

u,ananted recusal under 28 l-l.S.C. $ a55(a). Def.'s Mot. to Recuse and Disqualify fl'l| 8, 10, 20.

Defendant further argued that pursuant to 28 tJ.S.Cl. $$ 144 and 455(bX1), the Court should

disqualify itselfbecause it has an actualbias or prejudice against Defendant, based on the Court's



                                                  12
conduct and Mr. Leonard's role in the Mohsin appeal. Dkt. 316, Def.'s Mot. to Recuse and

Disqualify fl 2l    .



          On January 29. 2019, the Court issued a 2O-page Opinion and Order addressing the motion

for recusal, holding that Def-endant had l'ailed to show that recusal was warranled under $$ I44 or

455(a), (bXl). See Dkt. 334. Given Defendant's current position that he "stands on those

arguments previously presented" regarding recusal, the Court will provide a brief summary of its

January 29,2019 Opinion and Order.

          Section 455(a) "requires a lederal judge to 'disqualify himself in any proceeding in which

his impartiality might reasonably be questioned."' Liteky v. United States, 510 U.S. 540,              541

(1994) (quoting 28 t.l.S.C. $ a55(a)).        "[n   evaluating whether a judge's impartiality might

reasonably be questioned, [the] inquiry is 'irom the perspective of a reasonable observer who is

informed of all the surrounding.fitcts und circumstances."' In re Sherwin-Williams Co., 607 F.3d

47   4. 477 (7th Cir. 2010) (emphasis in original) (quoting Cheney v. United States Dist. Court. 54 I

U.S. 913. 924 (2004)).       A   reasonable observer   in this context is a "well-infonned, thoughtful

observer rather than...a hypersensitive or unduly suspicious person." I'look v. McDade, 89 F.3d

350, 354 (7th Cir. 1996).

          Section 455(b)(l). on the other hand, requires a federal judge            to disqualify himself

"[w]here he has a personal bias or prejudice concerning      a party, or personal knowledge    ofdisputed

evidentiary facts conceming the proceeding." 28 U.S.C.A. $ 455(bXl). "As the Suprenre Courl

has explained, neither     judicial rulings nor opinions formed   b,v the   judge as a result of current or

prior proceedings constitute a basis for recusal 'unless they display a deep-seated favoritism or

antagonism that would make fair judgment impossible."' United States v. White, 582 F.3d 787,

801    (7fi Cir.   2009) (quoting Litekv,5l0 L.l.S. at 555). "Judges have discretion in running their



                                                     l3
cases. and     '[a] judge's ordinary ellorts at courtroom administration.. remain immune' from
                                                                                       .




charges of partiality, even      if   the .iudge exhibits 'irnpatience, dissatisfaction, annoyance. and even

anger."' In re City ol Milwaukee, 788 F.3d 717,723 (7th Cir. 2015) (quoting Liteky, 510 U.S. at

555 56)

          The Courl denied Defendant's motion lbr recusal lbr six reasons. Firsl. while Defendant

submitted an aflldavit in support of the motion. Mr. Leonard did not file a cefiificate stating that

the affidavit was made in good laith in compliance \\-ith $ 144. Mr. Leonard's failure to file the

required certificate was sufficient alone to deny Defendant's motion, to the extent that it moved

tbr recusal under d 144. See Balistrieri, 779 F.2d at I199 (stating that the requirements of $ 144

are   "strictly construed.")l   see also   United States v. Betts-Gaston, 860 F.3d 525, 537 (7th Cir. 201 7),

cert. denied. 138 S. Ct. 689 (2018) (affirming the district court judge's denial of defEndant's

motion to recuse under $ 144 because, inter alia, the defendant's counsel did not file a certificate

stating the affidavit was made in good faith).

          Second, the Court held that Defendant's          $ 144 affidavit was untimely because it was not

"frled 'at the earliest moment after [the movant acquires] knowledge of the lhcts demonstrating

the basis lbr such disqualification.        "'   United States v. Svkes, 7 F.3d 1331, 1339 (7th Cir. 1993)

(quoting United States v. Bames, 909 F.2d 1059.                l07l   (7th Cir.l990)). Rather, Defendant filed

his recusal motion over a month after the November 30, 2018 hearing, which Defendant claimed

was the first instance ofthe Court's purpodedly hostile conduct toward Mr. Leonard. Moreover,

Del'endant tlrst raised the issue of recusal during the ,lanuary 8, 201I senlencing hearing, shorlly

befbre allocution. See Ex rrarte Am. Steel Barrel Co.. 230 U.S. 35, 44 ( 1913) (stating that a motion

lbr recusal should not be used "to paralyze the action of               a   judge who has heard the case, or a

question    in it. by the interposition of a motion to disqualify him between a hearing and a


                                                          t4
determination of the matter heard.").

          Third, while Defendant sought to portray the Court's conduct towards Mr. Leonard                as

"hostile," the conduct referenced in his motion was nothing more than the Court's ordinary efforts

to administer Del-endant's sentencing hearing. which do not do not support recusal under either

$$ 144 or 455. See Liteky, 510 U.S. at 555-56.

          Fourth, Def'endant's motion focused on the Court's alleged bias toward Mr. Leonard, but

failed to explain hou,the alleged bias extended to Defendant himself. Under both $$ 144 and

455(bXl), recusal is warranted when          a   judge has a personal bias or prejudice againsl   a   parly;

neither statute addresses ajudge's bias loward counsel alone. The Seventh Circuit has stated that

a   judge's "antipathy to an attorney is insufficient grounds for disqualification," unless the party

seeking recusal alleges 1'acts "suggesting that the alleged bias against counsel might extend to the

party." Sykes. 7 F.3d at 1339.

         Fillh, the Court addressed Def'endant's argument lor recusal under $ 455(a), which

"requires a federal judge to 'disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.   "' l,iteky,   510 U.S. at 541 (quoting 28 U.S.C. $ 455(a)). In applying this

obiective standard. the Court re.iected that a reasonable observer who was informed of all the

surrounding facts and circumstances would have questioned the Court's impartiality in this case.

See   ln re Sherwin-Williams Co., 607 F.3d at 477. The Court further reasoned that only the most

suspicious of individuals u,ould conclude that a district courtjudge would maintain bias against a

criminal defendant, based solely upon on his counsel's participation in an appeal wherein the

judge's sentencing decision in an unrelated matter $,as reversed and remanded to a differentjudge.

         Finally, the Court reiected Defendant's reliance on In re Nat'l Union Fire Ins. Co., 839

F.2d 1226 (7th Cir. 1988). tbr the proposition that his motion lbr recusal should be sumrnarily



                                                       l5
granted because the Court allowed the Government an opportunity to respond. See United States

v. Salahuddin,608 F. Supp. 2d i061, 1069 (E.D. Wis. 2009) ("[Nat'l tjnion Fire] does not hold

thatjudges must never ask tbr counsel's views" nor does it state that ajudge must always recuse       if
he does."); United States ex rel. Britz v. Thieret. 737 F. Supp. 59, 60 (C.D.        Ill.   1990) ("[W]e

thought   it   advisable to seek the parties' views and authorities on the matter [of recusal], even

though we are r.vell aware that the linal analysis and decision on recusal falls on these shoulders

alone.''); Cent. Tel. Co. of Virsinia v. Sprint Commc'ns Co. of Virginia, No. 3:09CV720, 2011

WI-6178652.ar*5(E.D.Va.Dec. 12.2011),aIl'd.715F.3d501 (4rhCir.20l3)("Where,ashere,

the parties have invested such extensive time and resources into a case, onejudgment on the merits

has been entered, and anolher claim has been tried on its merits.    it would   be unfair. and a likely

denial ofdue process. to refuse a party's request to brielissues, the resolution ol'r.vhich has such

serious consequences. The instruction ofthe Judicial Conference cannot reasonably be interpreted

to mean that a court should deny briefing on a recusal issue if a party rcquests it."). Nevertheless,

out of abundance of caution, the Court struck the Govemment's response and completely

disregarded it in formulating its dccision.

        In the instant motion, Def-endant does not challenge any specilic portion of the Court's

January 29,2019 Opinion zrnd Order: rather, he rests on the very arguments that the Court

considered in denying his motion fbr recusal. However. as discussed above, there vn'ere no "close

questions" involved in the Court's denial of Defendant's motion for recusal. Accordingly,

f)ef'endant has f'ailed to show that his appeal raises a substantial question of law or fact regarding

the Courl's denial of his motion Ibr recusal which would likely to result in reversal, an order for a

new trial, a sentence that does not include a term of imprisonment. or a reduced sentence to a term

of   imprisonment less than the expected duration         of the   appeal process. $gg 18 U.S.C.



                                                   l6
$    3143(b)(1)(A). (B).

3. The     Court Did Not Err by Denying Defendant's Motion to Withdraw His Guilty Plea

           Next, Def'endant asserts that on appeal he w-ill be challenging the Cour.t's January 7, 2019

Order denying his motion to withdraw-his guilty plea. Again, Defendant's morion provides no

substantive argument as to how the Court erred in denying his motion to withdraw his guilty plea,

and instead he merely "stands on those arguments previously presented." Def.'s Mot. for Release

(T   )-t

           In his motion to withdraw his guilty plea. Defendant argued that he should be allowed to

withdraw his plea based on ineffective assistance olcounsel. Defendant asserted that his previous

attomey, Mr. Boyle, did not inform him prior to pleading guilty that the Government must prove

the loss amount at sentencing by a preponderance of the evidence. as opposed to beyond                   a

reasonable doubt. Delendant submitted an affidavit in which he contended that had he known that

that the Government need only prove the loss amount by a preponderance of the evidence at

sentencing, rather than beyond a reasonable doubt, he would not have pleaded guilty. Dkt. 300,

Ex. A, Affidavit olWanen N. Barr ("Ban Aff.")         lTfl   4-9. Defendant did no1 contend, however, that

Mr. Boyle misinformed him        as   to the correct burden ofproofat sentencing. or that he asked Mr.

Boyle what the correct burden of prool would be at sentencing but never received an answer.

Rather. Def-endant stated that he "always held the belief that the Govemment would have to prove

the loss amount beyond a reasonable doubt" and that he "was never advised by [Mr. Boyle] that

the Covernment had to prove the loss amount by a preponderance of the evidence." Barr Aff.

fllT4-5.

           In applying the two-part test for ineffective assistance of counsel under Strickland v.

Washinston,.+66 U.S. 668 (1984), the Court concluded that Defendant had failedto show that:            (l)


                                                     1'7
Boyle's performance was objectively unreasonable; or (2) that Defendant would not have pleaded

guilty if he had knowr the correct standard olproofat sentencing.

         As to the first prong of Strickland, the Court noted that Def'endant was unable to cite a

single case where a courl has lbLrnd that an attorney's failure to inlorm a det'endant that the

preponderance of evidence standard applies at sentencing amounts to ineffective assistance          of

counsel: and neither the Government nor the Court were able to find such a case. Further, the Court

regarded Defendant's argument on this point to be conclusory and undeveloped, as he merely

asserted that Mr. Boyle's failure to anticipate and correct his orvn misapprehension regarding the

burden   of proof at sentencing "clearly falls bclow the objective      standard   of   reasonableness

expected of def'cnse counsel under Strickland." Dkt. 300 at 3: see United States v. Hook.471 F.3d

766,775 (7th Cir. 2006) ("[P]erfunctory and undeveloped arguments, and arguments that               are


unsupported by pcftinent authority. are waived (even where those arguments raise constitutional

issues.)" (citation omitted)). In considering the flrst prong of Strickland. the "court must indulge a

strong presumption that counsel's conduct falls within the wide range of reasonable professional

assistance." Strickland, 466 U.S. at 669. Det'endant's motion was devoid           of any   substantive

iugument to overcome this presumption.

         As to the second prong of Strickland, the Court concluded that Defendant had failed to

submit any contemporaneous evidence in support ofhis assertion that he would he would not have

pleaded guilty had he known that the Govemment need only prove the loss amounl at sentencing

by a preponderance of the evidence. See Lee v. United States, 137 S. Ct. 1958, 1967 (2017)

("Couns should not upset a plea solely because ol'pos1 lroc assertions from a defendant about how

he would have pleaded but for his attorney's deficiencies." and "should instcad look to

contemporaneous evidence to substantiate a detendant's expressed preferences."). The Court noted



                                                 18
Defendant was not arguing that Mr. Boyle had misinformed him as to the applicable standard            of

proof at sentencing: rather, Defendant was contending that it was his own misapprehension on

which he relied when entering his guilty plca. However, at the June 17,2016 Change of PIea

Hearing, the Court presented Delendant with the oppo(unity to ask any questions he might have

regarding his plea, and Def'endzrnt declined to do so. Thus, the Court determined that the only

evidence presenled by Def'endant, in the form of his ou'n affidavit, was nothing more than a posl

loc assertion. Lee, 137 S. Ct. at   1967.

       Finally, the Court addressed whether Defendant had demonstrated a fair andjust reason to

u'ithdraw his plea. aside lrom his argument regarding inelfective assistance ofcounsel. See United

States v. Lund.v',, 484 F.3d 480. 484 (7th Cir. 2007)   ('A   guilty plea, once accepted by the court,

may be withdrawn only for a 'fair and just reason.' and the burden ofjustilying reliel'rests wilh

the del'endant.") (quoting Fed. R. Crim. P. I l(dX2XB)). In determining whether Defendant had

provided a "fair and just" reason lbr withdrawing his guilty plea, the Court considered:       (l)   the

timeliness ol the defendant's attempted plea withdraual; and (2) whether the defendant has

asserted or maintained his innocence. United Sates v. Krasinski. No. 03 CR 0251, 2005 WL

8160439. at *2 (N.D. IIl. Jan. 24, 2005).

       As to the tlrst element, the Courl held that Defendant's attempted plea withdraw was not

timell, because he filed his motion to withdraw his guilty plea less than a week before his scheduled

sentencing hearing, whioh had already been rescheduled over a dozen times. As to the second

element. the Court found that Defendant had niit maintained his innocence because hc was not

challenging the Govemment's recitation of facts establishing his guilt, which Defendant had

previously agreed with    in his written plea agrecment and at his change of            plea hearing.

Accordingly, the Court concluded that Delendzrnt had not demonstrated a fair and just reason to



                                                 19
withdraw his guilty ptea.

            Here, Defendant's position that he stands on his original arguments does nothing to

convince the Courl that there were any "close questions" regarding its denial of his motion to

withdraw his guilty plea. As discussed above, alter carefuI consideration, the Court concluded that

there was absolutely no basis for Def'endant to withdraw his guilty plea. Accordingly, Defendant

has failed to show that his appeal raises a substantial question of lau' or fact regarding the Court's

denial of his motion to withdraw'his guilty plea which would likely to result in reversal, an order

for   a   neu'trial,   a sentence that does not include a term   of imprisonment, or   a reduced sentence to


a term of imprisonment less than the expected duration of the appeal process.                !99   18 U.S.C.

$ 3143(bX1XA). (B).

4. The      Court Did Not Err by Denying Defendant's Motion to Dismiss the Indictment

            Finalty. Def'endant asserts that he will argue on appeal that the Court erred in refusing to

dismiss the indictment and/or order lurther Bradv compliance. after the Govemment belatedly

tumed over e-mails and documents related to his arrest and detention in Saudi Arabia. Yet again,

Delendant offers no argument in supporl aside from "those arguments previously presented."

Def.'s Mot. for Release tl 25.

            As   discussed above      in   detail" Delbndant adamantly pursued discovery lrom            the

Govemment related to his arrest and detention in Saudi Arabia, based on the assertion that this

discovery was somehow material to his sentencing. On March 24" 2017, the Court granted

Defendant's Bradv motion seeking documents from the Govemment related to his arrest and

delention by Saudi Arahian authorities. l'hereaftcr. the Government produced various related

reporls, including classified documents. On November                27   ,   2018. the Govemment ptoduced

additional materials u'hich concemed, inter alia, its attempts to bring Defendant back to the United



                                                      20
States   liom Saudi Arabia.

         In his motion to dismiss his indictment, Del'endant argued that the period of lime that

elapsed belween the Coufi's March 24, 2017 Order granting his Bradv motion and thc

Government's prodr.rction of additional discovery on November 27,2018 was a Bradv violation

u'hich required dismissal of the indictment.

         ln its January 7, 2019     Order. the Court denied Defendant's motion to dismiss the

indictment for lwo reasons. First, the Coufi concluded that Dcfendant had ample time to make use

of the additional discovcry' produced by the Govemmenl on November 27, 2018. See Boss v.

Pierce,263 F.3d 734.739 (7th Cir.200l), cert. denied,535 U.S. 1078 (2002) ("[E]vidence lbr

Brady purposes is deemed 'suppressed' il'the prosecution failed to disclose the evidence before it

w-as   too late for the defendant to make use of the evidence."). More importantly, however, the

Court held that Defendant failed to show that the (iovemment was withholding further discovery

that was malerial to his sentencing. In other words, "Defendant ha[d] the discovery necessary for

his sentencing, a sentencing that pertains to Defendant's illegal conduct perpetrated in the Northern

District of lllinois-not Saudi Arabia." Dkt.   3I3   at 4.

         Once again, there is no "close question" at issue here. Rather, the Court properly rejected

Defendant's argument that his indictment should be disrnissed because the Government betatedly

turned ovcr immaterial discovery related to his arrest and detention by a forcign government for

matters unrelated to this case. Accordingly, Dei'endant has f'ailed to show that his appeal raises a

substantial question   of   [aw' or fact regarding the Courl's denial   of his motion to dismiss his

indictment which rvould likcly to result in reversal, an order fbr a new trial, a sentence that does

not include a term of imprisonment, or a reduced sentence to a term of imprisonment less than the

expected duration   ofthe appeal process. See 18 U.S.C.      $ 3143(bX1XA). (B).



                                                  2t
                                        III. CONCLUSION
       For the reasons stated above, Defendant has failed to show that his appeal raises             a

substantial question of law or fact likely to result in reversal, an order for a new trial, a sentence

that does not include a term of imprisonment, or a reduced sentence to a term of imprisonment less

than the expected duration ofthe appeal process. Moreover, the Court cannot consider Defendant's

dissatisfaction with a sentence below the guideline imprisonment range as a proper basis for

release pending appeal. Accordingly, Defendant's motion for release pending appeal is denied.

       IT IS SO ORDERED.
                                               ENTER:




                                               CHARLES RONALD NORGLE, J
                                               United States District Court

DATE: April 12,2019




                                                 22
